Citation Nr: 0934139	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  00-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2005.  This matter was 
originally on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In a statement dated in April 2002, the Veteran's 
representative raised the issue of entitlement to service 
connection for alcohol dependence as secondary to service-
connected PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
found that an appellant's claim for service connection for 
PTSD should have been construed more broadly by VA as a claim 
for service connection for any mental disability.  The Court 
noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
held that, in construing a claim, the Board must consider any 
disability "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.

Here, the Board finds that the Veteran's Application for 
Compensation or Pension that indicated PTSD as the nature of 
sickness for which the claim was made, when read in 
conjunction with the medical evidence obtained by VA on the 
Veteran's behalf, could reasonably be construed as a claim 
for service connection for alcohol dependency and bipolar 
disorder in light of the holding in Clemons.

Thus, in the present case, entitlement to service connection 
for alcohol dependence and bipolar disorder is inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for PTSD.  Therefore, the Board finds that the RO 
must adjudicate the service-connection matters prior to 
appellate consideration of the increased rating claim.

In addition, the Board finds that the Veteran has not been 
properly notified of the provisions of the VCAA.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the initial rating 
assigned to the Veteran's PTSD, and as such, represent a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), summary published at 69 Fed. Reg. 25,180 
(May 5, 2004), a precedent opinion of VA's General Counsel 
that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 
C.F.R. § 14.507).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly-
raised issue.  However, with regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was not 
provided as to the original claim for service connection, and 
as such, the rating assignment issue on appeal does not fall 
within the exception for the applicability of 38 U.S.C.A. § 
5103(a).

Therefore, the Board must remand this case to ensure that the 
Veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claim has been 
obtained.

Further, the Board notes that the Veteran provided 
authorization to obtain medical records from Marquette 
General Hospital from March 20, 2001 to April 3, 2001.  
Unfortunately, the address provided by the Veteran was 
apparently incorrect, and there is no indication that the 
letter sent by the RO was routed to the appropriate address.  
Thus, the Board finds that the Veteran should be asked again 
to provide the necessary authorization to obtain the records 
from Marquette General Hospital.  If this authorization is 
provided, VA should obtain these records and associate them 
with the claims file.  

Finally, the Veteran should be asked to identify any current 
VA or private treatment for psychiatric disorders.  In 
reviewing the VA records in the file, the Board notes the 
last private treatment records obtained are dated in 2002.  
If current treatment is identified, after obtain the 
necessary authorization, these records should be obtained and 
associated with the claims file.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the Veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim for 
initial PTSD rating increase; (2) that VA 
will seek to obtain; and (3) that the 
claimant is expected to provide.  In 
addition, the Veteran should be informed 
of how VA determines disability ratings 
and effective dates.

2.  The Veteran should be requested to 
provide the necessary authorization for 
treatment records from Marquette General 
Hospital from March 20, 2001 to April 3, 
2001.  After confirming the correct 
address to request these requests, an 
effort should be made to obtain and 
associate them with the claims file.   

3.  The Veteran should be requested to 
identify any current VA or private 
treatment for his service-connected PTSD 
since 2002.  If such records are 
identified, and after obtaining any 
necessary authorization, they should be 
obtained and associated with the claims 
file.   

4.  The issues of entitlement to service 
connection for alcohol dependency and 
bipolar disorder, to include as secondary 
to service-connected PTSD, should be 
developed and adjudicated.  

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




